— Appeal from an order of the Supreme Court, Erie County (John E O’Donnell, J.), entered March 9, 2012. The order granted the motion of defendant Jeffrey Ezzo, individually and doing business as Neighbor Jeff Construction for summary judgment dismissing the complaint and all cross claims against him.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on October 16, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
All concur except Martoche, J., who is not participating. Present — Smith, J.E, Feradotto, Garni, Valentino and Martoche, JJ.